                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

BRETT DESALVO                        CASE NO.
                                     2:19−cv−06560−DSF−RAO
            Plaintiff(s),
     v.                               Order to Show Cause re
MARC JACOBS INTERNATIONAL,            Dismissal for Lack of
LLC, et al.                           Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Marc Jacobs International, LLC failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before October 18, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: October 4, 2019                     /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
